Exhibit 10.7
 
INTERCREDITOR AGREEMENT
dated as of May 6, 2010,
Between
REGIONS BANK,
as First Lien Collateral Agent,
U.S. Bank National Association,
as Second Lien Collateral Agent,
PENSON WORLDWIDE, INC.,
as the Company,
and
the Subsidiary Grantors party hereto
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
SECTION 1. Definitions
    2  
 
       
1.1 Defined Terms
    2  
1.2 Terms Generally
    8  
 
       
SECTION 2. Lien Priorities
    8  
 
       
2.1 Relative Priorities
    8  
2.2 Prohibition on Contesting Liens
    9  
2.3 No New Liens
    9  
2.4 Identification of First Lien Collateral and Second Lien Collateral
    9  
 
       
SECTION 3. Enforcement
    10  
 
       
3.1 Exercise of Remedies
    10  
3.2 Actions upon Breach
    12  
 
       
SECTION 4. Payments
    13  
 
       
4.1 Application of Proceeds
    13  
4.2 Payments Over
    13  
 
       
SECTION 5. Other Agreements
    14  
 
       
5.1 Releases
    14  
5.2 Insurance; Condemnation
    15  
5.3 Amendments to and Refinancings of the First Lien Loan Documents; Amendments
to the Second Lien Documents
    15  
5.4 Rights as Unsecured Creditors
    16  
5.5 Bailee for Perfection
    16  
5.6 When Discharge of First Lien Obligations Deemed to Not Have Occurred
    17  
 
       
SECTION 6. Insolvency or Liquidation Proceedings
    18  
 
       
6.1 Finance and Sale Issues
    18  
6.2 Relief from the Automatic Stay
    18  
6.3 Adequate Protection
    19  
6.4 No Waiver; Voting Rights
    20  
6.5 Avoidance Issues
    20  
6.6 Reorganization Securities
    20  
6.7 Post-Petition Interest
    21  
6.8 Waiver
    21  
6.9 Nature of Obligations; Post-Petition Interest
    21  
6.10 Proofs of Claim
    22  

-i-



--------------------------------------------------------------------------------



 



          Section   Page  
6.11 Asset Dispositions in an Insolvency Proceeding
    22  
 
       
SECTION 7. Reliance; Waivers; Etc.
    23  
 
       
7.1 Reliance
    23  
7.2 No Warranties or Liability
    23  
7.3 No Waiver of Lien Priorities
    24  
7.4 Obligations Unconditional
    25  
7.5 Certain Notices
    26  
 
       
SECTION 8. Miscellaneous
    26  
 
       
8.1 Conflicts
    26  
8.2 Effectiveness; Continuing Nature of This Agreement; Severability
    26  
8.3 Amendments; Waivers
    27  
8.4 Information Concerning Financial Condition of the Company and Its
Subsidiaries
    27  
8.5 Subrogation
    28  
8.6 Application of Payments
    28  
8.7 SUBMISSION TO JURISDICTION; WAIVERS
    28  
8.8 Notices
    29  
8.9 Further Assurances
    29  
8.10 APPLICABLE LAW
    29  
8.11 Binding on Successors and Assigns
    29  
8.12 Specific Performance
    30  
8.13 Headings
    30  
8.14 Counterparts
    30  
8.15 Authorization
    30  
8.16 No Third Party Beneficiaries
    30  
8.17 Provisions Solely to Define Relative Rights
    30  
8.18 No Agency
    30  

-ii-



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
          This INTERCREDITOR AGREEMENT is dated as of May 6, 2010, and entered
into by and between REGIONS BANK, in its capacity as collateral agent for the
First Lien Obligations (as defined below), including its successors and assigns
from time to time (the “First Lien Collateral Agent”), and U.S. Bank National
Association, in its capacity as collateral agent for the Second Lien Obligations
(as defined below), including its successors and assigns from time to time (the
“Second Lien Collateral Agent”). Capitalized terms used herein but not otherwise
defined herein have the meanings set forth in Section 1 below.
RECITALS
          WHEREAS, Penson Worldwide, Inc. (the “Company”), the lenders party
thereto, Regions Bank, as Administrative Agent, Swingline Lender and Letter of
Credit Issuer and Regions Capital Markets, as lead arranger, have entered into
that $75,000,000 Second Amended and Restated Credit Agreement dated as of May 6,
2010 providing for a revolving credit facility (as further amended, restated,
supplemented, renewed or otherwise modified from time to time, the “Initial
Credit Agreement”);
          WHEREAS, the Company, the subsidiary guarantors party thereto and U.S.
Bank National Association, as Trustee, have entered into that Indenture dated as
of the date hereof providing for the issuance of $200,000,000 senior notes due
2017 (the “Notes”’) (as amended, restated, supplemented or otherwise modified
from time to time, the “Initial Indenture”);
          WHEREAS, the obligations of the Grantors under the Credit Agreement
and certain other obligations of the Grantors may be secured by certain assets
of the Company and certain Subsidiaries (such Subsidiaries and any future
Subsidiaries of the Company providing a guaranty of the Credit Agreement, the
“Subsidiary Grantors”), respectively, pursuant to the terms of the First Lien
Security Documents;
          WHEREAS, the obligations of the Company and the Subsidiary Grantors
under the Indenture will be secured by the Second Lien Collateral (as defined
herein) pursuant to the terms of the Second Lien Security Documents;
          WHEREAS, the First Lien Loan Documents and the Second Lien Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and
          WHEREAS, in order to induce the First Lien Collateral Agent and the
First Lien Secured Parties to consent to the Grantors incurring the Second Lien
Obligations and to induce the First Lien Secured Parties to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company, or any other Subsidiary Grantor, the Second Lien Collateral Agent on
behalf of the Second Lien Secured Parties has agreed to the lien subordination
(including the intercreditor and other) provisions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and for other good and valuable
consideration, the sufficiency

 



--------------------------------------------------------------------------------



 



and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

    SECTION 1. Definitions.

          1.1 Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:
          “Affiliate” means, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.
          “Agreement” means this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Bankruptcy Law” means the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors.
          “Business Day” means any day excluding Saturday, Sunday and a day on
which banking institutions located in New York City are authorized or required
by law to close.
          “Cash Management Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any First Lien Secured Party (or any of its
Affiliates) in respect of treasury management arrangements, depositary, credit
card, check writing, ACH or other cash management services.
          “Collateral” means those assets and property of the Grantors
constituting both First Lien Collateral and Second Lien Collateral.
          “Comparable Second Lien Security Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Security Document,
that Second Lien Security Document which creates a Lien on the same Collateral,
granted by the same Grantor.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Credit Agreement” means (a) the Initial Credit Agreement and (b) any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
Refinance (subject to the limitations set forth herein) in whole or in part the
indebtedness and other obligations outstanding under (x) the credit agreement
referred to in clause (a) or (y) any subsequent credit facilities designated by
the

-2-



--------------------------------------------------------------------------------



 



Company as the Credit Agreement hereunder. Any reference to the Credit Agreement
hereunder shall be deemed a reference to any Credit Agreement then in existence.
          “DIP Financing” has the meaning set forth in Section 6.1.
          “Discharge of First Lien Obligations” means, except to the extent
otherwise provided in Section 5.6, (a) payment in full in cash of the principal
of and interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding at the rate set forth in the Credit
Agreement, whether or not such interest is allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the First Lien Loan Documents (including all reimbursement
obligations in respect of letters of credit), (b) payment in full in cash of all
other First Lien Obligations (other than Unasserted Contingent Obligations and
those obligations described in clauses (e) and (f) below) (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (c) termination or cash collateralization (in an
amount reasonably satisfactory to the First Lien Collateral Agent) of all
letters of credit issued under the First Lien Loan Documents, (d) termination of
all commitments of the First Lien Secured Parties under the First Lien Loan
Documents, (e) payment in full in cash of all amounts which can be reasonably
quantified at such the time of the occurrence of clause (a) above in respect of
all Swap Agreements have been paid in full or the Grantors shall have entered
into such other arrangements reasonably acceptable to the counterparties of such
Swap Agreements to provide cash collateral or other reasonably acceptable
security for such First Lien Obligations in respect of such Swap Agreements, and
(f) payment in full in cash of all Cash Management Obligations then due and
outstanding at the time of the occurrence of clause (a) above or which can be
reasonably quantified at such time have been paid in full or otherwise cash
collateralized or secured in a manner reasonably acceptable to the First Lien
Collateral or the Grantors have entered into such other arrangements reasonably
acceptable to the obligees of such Cash Management Obligations.
          “Disposition” has the meaning set forth in Section 5.1.
          “Exercise of Remedies” has the meaning set forth in Section 5.1.
          “First Lien Administrative Agent” means the “Administrative Agent”
under and as defined in the Credit Agreement or the analogous terms ascribed in
connection with any other Credit Agreement.
          “First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
expressly and affirmatively granted under the Credit Agreement to secure
obligations of the Company under the Credit Agreement.
          “First Lien Collateral Agent” has the meaning set forth in the
preamble hereof and shall include any person identified as First Lien Collateral
Agent in any Credit Agreement.

-3-



--------------------------------------------------------------------------------



 



          “First Lien Lenders” means the “Lenders” under and as defined in the
Initial Credit Agreement or the analogous term ascribed in any other Credit
Agreement and any other lenders or holders of debt under a Credit Agreement.
          “First Lien Loan Documents” means the Credit Agreement and the other
Loan Documents (as defined in the Initial Credit Agreement) or the analogous
terms ascribed to the relevant documentation entered into in connection with any
other Credit Agreement and each of the other agreements, documents and
instruments providing for or evidencing any First Lien Obligation, and any other
document or instrument executed or delivered at any time pursuant to the Credit
Agreement, including any intercreditor or joinder agreement among holders of
First Lien Obligations, to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented, renewed, replaced or otherwise
modified from time to time; provided that any such modification does not
increase the principal amount of First Lien Loans in excess of the Maximum First
Lien Indebtedness Amount.
          “First Lien Loans” means loans, advances or extensions of credit
(including letters of credit and bank guarantees) under the Credit Agreement,
including any “Loans” as defined in a Credit Agreement.
          “First Lien Obligations” means (a) obligations of the Company and the
other Grantors from time to time arising under any First Lien Loan Document in
respect of the due and punctual payment of (i) the principal of and premium, if
any, interest and fees (including interest and fees accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such amounts are allowed or allowable in such proceeding)
on the First Lien Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise; provided that the
principal amount of the First Lien Loans shall not exceed the Maximum First Lien
Indebtedness Amount, (ii) each payment required to be made by the Company and
the other Grantors under the Credit Agreement in respect of any letter of credit
issued under the Credit Agreement, when and as due, including payments in
respect of any reimbursement obligations or indemnity obligations in respect
thereof including any Letter of Credit Borrowing (as defined in the Initial
Credit Agreement or the analogous terms ascribed in any other Credit Agreement),
interest thereon and obligations to provide cash collateral, (iii) all Cash
Management Obligations, (iv) all Hedging Obligations and (v) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and the other Grantors under the
Credit Agreement and the other First Lien Loan Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Company and the other Grantors under or pursuant to the Credit Agreement
and the other First Lien Loan Documents.
          “First Lien Pledge Agreement” means the Pledge Agreement as defined in
the Initial Credit Agreement, as it may be amended, supplemented, renewed,
replaced or otherwise modified from time to time.

-4-



--------------------------------------------------------------------------------



 



          “First Lien Secured Parties” means, at any relevant time, the holders
of First Lien Obligations at such time, including without limitation the First
Lien Lenders and the agents under the Credit Agreement and any First Lien
Security Documents.
          “First Lien Security Documents” means the First Lien Pledge Agreement
and any other agreement, document or instrument pursuant to which a Lien is
granted (or purported to be granted) pursuant to the Credit Agreement to secure
First Lien Obligations or under which rights or remedies with respect to such
Liens are governed.
          “Grantors” means the Company and each of the Subsidiary Grantors that
have executed and delivered, or may from time to time hereafter execute and
deliver, a First Lien Security Document and a Second Lien Security Document.
          “Hedging Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any First Lien Secured Party (or any of its
Affiliates) under any agreements or documents (such agreement or documents,
“Swap Agreements”) that provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging any Grantor’s (or its Subsidiary’s) exposure to fluctuations in interest
or exchange rates, loan, credit exchange, security, or currency valuations or
commodity prices.
          “Indebtedness” means and includes all obligations that constitute
“Indebtedness” within the meaning of a Credit Agreement.
          “Indenture” means (a) the Initial Indenture and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness
that has been incurred to extend or Refinance (subject to the limitations set
forth herein) in whole or in part the indebtedness under (x) the indenture
referred to in clause (a) or (y) any subsequent Indenture, unless such agreement
or instrument expressly provides that it is not intended to be and is not an
Indenture hereunder. Any reference to the Indenture hereunder shall be deemed a
reference to any Indenture then in existence.
          “Initial Credit Agreement” has the meaning set forth in the recitals
hereto.
          “Initial Indenture” has the meaning set forth in the recitals hereto.
          “Insolvency or Liquidation Proceeding” means, with respect to any
person, any (a) insolvency, bankruptcy, receivership, reorganization,
readjustment, composition or other similar proceeding relating to such person or
its property or creditors in such capacity, (b) proceeding for any liquidation,
dissolution or other winding up of such person, voluntary or involuntary,
whether or not involving insolvency or proceedings under the Bankruptcy Code,
whether partial or complete and whether by operation of law or otherwise,
(c) assignment for the benefit of creditors of such person or (d) other
marshalling of the assets of such person.

-5-



--------------------------------------------------------------------------------



 



          “Lien” means any mortgage, pledge, assignment (including any
assignment of rights to receive payments of money) for security, security
interest, encumbrance, lien or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof or any agreement to give any security interest).
          “Maximum First Lien Indebtedness Amount” means $125.0 million.
          “New Agent” has the meaning set forth in Section 5.6.
          “Noteholders” means the holders of the Notes under the Indenture.
          “Notes” has the meaning set forth in the recitals hereto.
          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
          “Pledged Collateral” has the meaning set forth in Section 5.5 hereof.
          “Recovery” has the meaning set forth in Section 6.5 hereof.
          “Refinance” means, in respect of any indebtedness, to refinance,
extend, renew, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
          “Second Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted (or purported to be granted) as security for any Second Lien
Obligations.
          “Second Lien Collateral Agent” has the meaning set forth in the
preamble hereof.
          “Second Lien Documents” means the Indenture, the Second Lien Pledge
Agreement or the analogous terms ascribed to the relevant documentation entered
into in connection with any other Indenture, and each of the other agreements,
documents and instruments providing for or evidencing any Second Lien
Obligation, and any other document or instrument executed or delivered at any
time pursuant to the Indenture, Second Lien Pledge Agreement, or Second Lien
Obligations to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, renewed, replaced or otherwise modified from
time to time.
          “Second Lien Obligations” means (a) obligations of the Company and the
Subsidiary Grantors from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes and any other Indebtedness pursuant
to the Indenture, when and as due, whether at maturity, by acceleration,

-6-



--------------------------------------------------------------------------------



 



upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and the Subsidiary Grantors under
the Indenture and the other Second Lien Documents owing to the Second Lien
Secured Parties (in their capacity as such) and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Company and the Subsidiary Grantors under or pursuant to the Indenture and the
other Second Lien Documents owing to the Second Lien Secured Parties (in their
capacity as such).
          “Second Lien Pledge Agreement” means that certain Pledge Agreement by
the Grantors in favor of the Second Lien Collateral Agent for the benefit of the
Second Lien Secured Parties.
          “Second Lien Release” has the meaning set forth in Section 5.1.
          “Second Lien Secured Parties” means, at any relevant time, the holders
of Second Lien Obligations at such time, including without limitation the
Noteholders under the Initial Indenture.
          “Second Lien Security Documents” means the Second Lien Pledge
Agreement and any other agreement, document or instrument pursuant to which a
Lien is granted (or purported to be granted) pursuant to the Indenture securing
any Second Lien Obligations or under which rights or remedies with respect to
such Liens are governed.
          “Standstill Period” has the meaning set forth in Section 3.1 hereof.
          “Subsidiary” has the meaning ascribed to such term in a Credit
Agreement.
          “Subsidiary Grantors” has the meaning set forth in the recitals
hereto.
          “Swap Agreement” has the meaning ascribed to such term in the
definition of “Hedging Obligations.”
          “Trustee” means the “Trustee” under and as defined in the Indenture.
          “Unasserted Contingent Obligations” means, at any time, First Lien
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, any First Lien Obligation and (b) contingent reimbursement obligations
in respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of First Lien Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code
(or any similar or equivalent legislation) as in effect in any applicable
jurisdiction.

-7-



--------------------------------------------------------------------------------



 



          1.2 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections shall be construed to refer to Sections of this
Agreement, (e) any reference to any law or regulation herein shall refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
           SECTION 2. Lien Priorities.
          2.1 Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any applicable law, any invalidity, unenforceability or lack of
perfection of any of the First Lien Loan Documents or any Lien securing or
purporting to secure any First Lien Obligations, or the Second Lien Documents or
any other circumstance whatsoever, the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties, hereby agrees that: (a) any Lien
or purported Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Secured Party or any agent or trustee therefor, regardless of how or when
acquired, whether by judgment, grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to any Lien
on the Collateral securing any of the Second Lien Obligations, regardless of how
or when acquired, whether by judgment, grant, possession, statute, operation of
law, subrogation or otherwise; and (b) any Lien on the Collateral now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any Second
Lien Secured Party or any agent or trustee therefor regardless of how or when
acquired, whether by judgment, grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Collateral now or hereafter securing any First Lien Obligations.
All Liens or purported Liens on the Collateral securing any First Lien
Obligations shall be and remain senior in all respects and prior to all Liens on
the Collateral securing any Second Lien Obligations for all purposes, whether or
not such Liens or purported Liens securing any First Lien Obligations are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person. The Second Lien Collateral Agent for itself and on
behalf of the Second Lien Secured Parties expressly agrees that any Lien
purported to be granted on any Collateral as security for the First Lien
Obligations shall be and

-8-



--------------------------------------------------------------------------------



 



remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Obligations for all purposes regardless of whether the Lien
purported to be granted is found to be improperly granted, lapsed, improperly
perfected, preferential, a fraudulent conveyance or legally or otherwise
deficient in any manner.
          2.2 Prohibition on Contesting Liens. Each of the Second Lien
Collateral Agent, for itself and on behalf of each of the Second Lien Secured
Parties, and the First Lien Collateral Agent, for itself and on behalf of each
of the First Lien Secured Parties, agrees that it shall not (and hereby waives
any right to) take any action to challenge or contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (a) the priority, validity or enforceability of a Lien held by or
on behalf of any of the First Lien Secured Parties in the First Lien Collateral
or by or on behalf of any of the Second Lien Secured Parties in the Collateral,
as the case may be, or (b) the relative rights and duties of the holders of the
First Lien Obligations and the Second Lien Obligations granted and established
in this Agreement or in the First Lien Security Documents or the Second Lien
Documents, as the case may be; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Collateral Agent or
any First Lien Secured Party to enforce this Agreement, including the priority
of the Liens securing the First Lien Obligations as provided in Sections 2.1 and
3.1.
          2.3 No New Liens. So long as the Discharge of First Lien Obligations
has not occurred, the parties hereto agree that the Company shall not, and shall
not permit any Subsidiary to, (a) grant or permit any additional Liens on any
asset or property to secure any Second Lien Obligation unless it has granted a
Lien on such asset or property to secure the First Lien Obligations, and
(b) grant or permit any additional Liens pursuant to the Credit Agreement on any
asset to secure any First Lien Obligations unless it has granted a Lien on such
asset to secure the Second Lien Obligations; provided, however that this
Section 2.3 shall not be violated by a release of liens by the First Lien
Collateral Agent without the release by the Second Lien Collateral Agent and
vice versa. To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to the
First Lien Collateral Agent and/or the First Lien Secured Parties, the Second
Lien Collateral Agent, on behalf of Second Lien Secured Parties, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
          2.4 Identification of First Lien Collateral and Second Lien
Collateral. In furtherance of Section 8.9, the parties hereto agree, subject to
the other provisions of this Agreement upon request by the First Lien Collateral
Agent or the Second Lien Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the First Lien Collateral and the
Second Lien Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the First
Lien Loan Documents and the Second Lien Documents.

-9-



--------------------------------------------------------------------------------



 



          2.5 The Collateral
     First Lien Collateral Agent and Second Lien Collateral Agent acknowledge
and agree that (a) the Collateral constitutes material assets of Grantors,
(b) the Collateral is or may be subject to laws, regulations or agreements that
(i) restrict the right or power of a Grantor to grant, allow the perfection of,
or grant rights allowing the exercise of remedies with respect to a Lien in such
Collateral, (ii) restrict the right of a Person to receive, perfect, or exercise
remedies with respect to a Lien in the Collateral, or (iii) could result in a
default or potential forfeiture of such Collateral related to the grant of,
perfection of, or exercise of remedies with respect to a Lien in such
Collateral, (c) the Collateral and any Lien or purported Lien in or with respect
to any of the Collateral might be subject to any of the matters described in
Section 2.1, (d) First Lien Secured Parties and Second Lien Secured Parties
would intend and require that all the Collateral be, but for such restrictions,
imperfections or matters described in Section 2.1, subject to a perfected Lien
granted by the applicable Grantor for the benefit of First Lien Secured Parties
and Second Lien Secured Parties, (e) First Lien Secured Parties and Second Lien
Secured Parties do intend that all the Collateral be subject to the Lien
priorities applicable to Collateral as provided in this Agreement,
notwithstanding any such restrictions or imperfections, any absence or
ineffectiveness of the grant of a Lien or purported Lien, the failure to perfect
such Lien or purported Lien in any the Collateral and/or any other matter
described in Section 2.1, and (f) notwithstanding any such restrictions or
imperfections, any absence or ineffectiveness of the grant of a Lien or
purported Lien, the failure to perfect such Lien or purported Lien in any the
Collateral and/or any other matter described in Section 2.1, solely for
determining the rights of First Lien Secured Parties and Second Lien Secured
Parties, First Lien Collateral Agent and Second Lien Collateral Agent shall be
deemed to have a perfected security instrument and Lien in all the Collateral
and all the Collateral shall be deemed Collateral.
          SECTION 3. Enforcement.
          3.1 Exercise of Remedies.
          (a) So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor: (i) the Second Lien
Collateral Agent and the Second Lien Secured Parties (x) will not exercise or
seek to exercise any rights or remedies with respect to any Collateral
(including, without limitation, any right of set-off, or the exercise of any
right under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Second Lien
Collateral Agent or any Second Lien Secured Party is a party or the enforcement
of or execution on any judgment Lien or filing or any action of levy or
foreclosure or any other sale, lease, exchange, transfer or other disposition of
Collateral) (collectively, an “Exercise of Remedies”) or institute or
participate in any action or proceeding with respect to such rights or remedies
(including any action of levy or foreclosure); provided that the Second Lien
Collateral Agent may exercise any or all such rights (but not rights the
exercise of which is otherwise prohibited by this Agreement including Section 6
hereof) after a period (the “Standstill Period”) of 180 consecutive days (which
period shall be tolled during any period that the First Lien Collateral Agent is
pursuing enforcement proceedings against Collateral or is prohibited by
applicable law from pursuing such enforcement proceedings) has elapsed from the
date of delivery of written notice from the Second Lien Collateral Agent to the
First Lien Collateral Agent stating that the existence of any Event of Default
as defined under the Indenture has occurred and is continuing thereunder and
stating its intention to exercise its rights

-10-



--------------------------------------------------------------------------------



 



to take such actions or commence one or more Exercise of Remedies only so long
as the First Lien Collateral Agent or First Lien Secured Parties have not
commenced (or attempted to commence or given notice of its intent to commence)
the exercise of any of their rights or remedies with respect to all or a
material portion of the Collateral, (y) will not contest, protest or object to
any foreclosure action, proceeding or Exercise of Remedies brought by the First
Lien Collateral Agent or any First Lien Secured Party under the First Lien Loan
Documents or otherwise, and (z) will not object to the forbearance by the First
Lien Collateral Agent or the First Lien Secured Parties from bringing or
pursuing any foreclosure proceeding or action or any exercise of any rights or
remedies relating to the Collateral or any other Exercise of Remedies; and
(ii) the First Lien Collateral Agent and the First Lien Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including the
right to credit bid debt) and make determinations regarding the release,
disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of the Second Lien Collateral Agent or any
Second Lien Secured Party; provided that (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Company or any other Grantor, the Second
Lien Collateral Agent or the Second Lien Secured Parties may file a proof of
claim or statement of interest with respect to the Second Lien Obligations,
(B) the Second Lien Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Second Lien Secured Parties,
including without limitation any claims secured by the Collateral, if any, in
each case if not otherwise in contravention of the terms of this Agreement,
(C) the Second Lien Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case if not otherwise in contravention of
the terms of this Agreement, (D) the Second Lien Secured Parties shall be
entitled to file any proof of claim and other filings and make any arguments and
motions in order to preserve or protect its Liens on the Collateral that are, in
each case, not otherwise in contravention of the terms of this Agreement, with
respect to the Second Lien Obligations and the Collateral and (E) the Second
Lien Collateral Agent or any Second Lien Secured Party may exercise any of its
rights or remedies with respect to the Collateral after the termination of the
Standstill Period to the extent permitted by clause (i)(x) above. In the
Exercise of Remedies, the First Lien Collateral Agent and the First Lien Secured
Parties may enforce the provisions of the First Lien Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code as adopted in any applicable jurisdiction and
of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
          (b) Except as provided in the proviso in Section 3.1(a)(i)(x), the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that, it will not take or receive any Collateral or any proceeds
of Collateral in connection with any Exercise of Remedies or other exercise of
rights or remedies with respect to any Collateral, unless and until the
Discharge of First Lien Obligations has occurred. Without limiting the
generality of the foregoing, unless and until the Discharge of First Lien
Obligations has occurred, except as

-11-



--------------------------------------------------------------------------------



 



expressly permitted by Section 3.1(a) of this Agreement, the sole right of the
Second Lien Collateral Agent and the Second Lien Secured Parties with respect to
the Collateral is to hold a Lien on the Collateral pursuant to the Second Lien
Security Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of First
Lien Obligations has occurred in accordance with the terms of the Second Lien
Documents and applicable law.
          (c) (i) Except as permitted by the proviso in Section 3.1(a)(i)(x),
the Second Lien Collateral Agent for itself and on behalf of the Second Lien
Secured Parties, agrees that the Second Lien Collateral Agent and the Second
Lien Secured Parties will not take any action that would hinder, delay or
interfere with any exercise of remedies under the First Lien Loan Documents,
including any sale, lease, exchange, transfer or other disposition of the
Collateral, whether by foreclosure or otherwise, and (ii) the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Secured Parties,
hereby waives any and all rights it or the Second Lien Secured Parties may have
as a junior lien creditor or otherwise to object to the Exercise of Remedies by
First Lien Collateral Agent or the First Lien Secured Parties or the manner in
which the First Lien Collateral Agent or the First Lien Secured Parties seek to
enforce or collect the First Lien Obligations (including in any bankruptcy or
liquidation proceedings) or the Liens granted in any of the Collateral,
regardless of whether any action or failure to act by or on behalf of the First
Lien Collateral Agent or First Lien Secured Parties is adverse to the interests
of the Second Lien Secured Parties.
          (d) The Second Lien Collateral Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in the Second Lien Security
Documents or any other Second Lien Loan Document shall be deemed to restrict in
any way the rights and remedies of the First Lien Collateral Agent or the First
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement and the First Lien Loan Documents.
          3.2 Actions upon Breach.
          (a) If any Second Lien Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against any Grantor with
respect to the Collateral or against the Collateral, any First Lien Secured
Party may intervene and interpose as a defense or dilatory plea the making of
this Agreement, in its name or in the name of such Grantor.
          (b) Should any Second Lien Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to the Collateral in violation of this
Agreement), or take any other action in violation of this Agreement or fail to
take any action required by this Agreement, the First Lien Collateral Agent (in
its own name or in the name of the relevant Grantor), or any other First Lien
Secured Party with the prior written consent of the First Lien Collateral Agent,
(i) may obtain relief against such Second Lien Secured Party by injunction,
specific performance or other appropriate equitable relief, it being understood
and agreed by the Second Lien Collateral Agent on behalf of each Second Lien
Secured Party that (x) the First Lien Secured Parties’ damages from its actions
may at that time be difficult to ascertain and may be irreparable, and (y) each
Second Lien Secured Party waives any defense that the First Lien Secured Parties
cannot demonstrate damage or can be made

-12-



--------------------------------------------------------------------------------



 



whole by the awarding of damages, and (ii) shall be entitled to damages from the
Second Lien Secured Party that violated this Agreement, as well as reimbursement
for all reasonable and documented costs and expenses incurred in connection with
any action to enforce the provisions of this Agreement; provided that the First
Lien Collateral Agent or any First Lien Secured Party shall only be entitled to
such reimbursement if they are the prevailing party in such action to enforce
the provisions of this Agreement; provided, further that (a) the First Lien
Collateral Agent is entering into this covenant solely in its capacity as First
Lien Collateral Agent and not in its individual capacity. Neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party shall have any
recourse on account of such purported damages or claims for reimbursement or any
other obligations or agreements of the First Lien Collateral Agent in this
Agreement to any assets of the First Lien Collateral Agent other than assets
held by First Lien Collateral Agent in its capacity as such (and not
individually or in any representative capacity) and (b) the Second Lien
Collateral Agent is entering into this covenant solely in its capacity as Second
Lien Collateral Agent and not in its individual capacity. Neither the First Lien
Collateral Agent nor any other First Lien Secured Party shall have any recourse
on account of such purported damages or claims for reimbursement or any other
obligations or agreements of the Second Lien Collateral Agent in this Agreement
to any assets of the Second Lien Collateral Agent other than assets held by
Second Lien Collateral Agent in its capacity as such (and not individually or in
any representative capacity).
          SECTION 4. Payments.
          4.1 Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, any proceeds of Collateral received in connection
with the sale or other disposition of, or collection on, such Collateral upon
the Exercise of Remedies or received in respect of the Collateral in any
Insolvency or Liquidation Proceeding, shall be applied by the First Lien
Collateral Agent to the First Lien Obligations in such order as specified in the
relevant First Lien Loan Documents. Upon the Discharge of First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any proceeds of Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Lien Collateral
Agent to the Second Lien Obligations in such order as specified in the Second
Lien Documents.
          4.2 Payments Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral or proceeds thereof (together with assets or
proceeds subject to Liens referred to in the final sentence of Section 2.3)
received by the Second Lien Collateral Agent or any Second Lien Secured Party
(including any proceeds of Collateral realized in any Exercise of Remedies by
any Second Lien Creditor commenced following the expiration of a Standstill
Period) shall be segregated and held in trust and promptly paid over to the
First Lien Collateral Agent for the benefit of the First Lien Secured Parties in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Agent or any such Second Lien Secured Party. This authorization is
coupled with an interest and is irrevocable until such time as this Agreement is
terminated in accordance with its terms.

-13-



--------------------------------------------------------------------------------



 



          SECTION 5. Other Agreements .
          5.1 Releases .
          (a) Other than in connection with the Discharge of First Lien
Obligations, if in connection with:
     (i) the exercise of any of First Lien Collateral Agent’s remedies in
respect of the Collateral provided for in Section 3.1, including any sale,
lease, exchange, transfer, other disposition of Collateral, or any other
Exercise of Remedies; or
     (ii) any sale, lease, exchange, transfer or other disposition
(collectively, a “Disposition”) of any Collateral permitted or not prohibited
under the terms of the First Lien Loan Documents and the Second Lien Documents,
whether by its terms or pursuant to any amendment thereto or consent or waiver
thereunder;
the First Lien Collateral Agent, for itself or on behalf of any of the First
Lien Secured Parties, releases any of its Liens on any part of the Collateral,
or releases any Grantor from its obligations under its guaranty of the First
Lien Obligations, then the Liens, if any, of the Second Lien Collateral Agent,
for itself or for the benefit of the Second Lien Secured Parties, on such
Collateral, and the obligations of such Grantor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released (the “Second Lien Release”) and the Second Lien Collateral Agent, for
itself and on behalf of any such Second Lien Secured Party, promptly shall
execute and deliver to the First Lien Collateral Agent such termination
statements, releases and other documents as the First Lien Collateral Agent may
reasonably request to effectively confirm such release; provided, however, that
the Second Lien Release shall not occur without the consent of the Second Lien
Collateral Agent in the case of a Disposition not consummated as a result of an
Exercise of Remedies if the net proceeds of the disposition will not be applied
to repay the First Lien Obligations in accordance with the Credit Agreement,
and, provided further, that if an “event of default” then exists under the
Indenture and the Discharge of First Lien Obligations occurs concurrently with
any such release, the Second Lien Collateral Agent (on behalf of the Second Lien
Secured Parties) shall be entitled to receive the residual cash or cash
equivalents (if any) remaining after giving effect to such release and the
Discharge of First Lien Obligations.
          (b) Until the Discharge of First Lien Obligations occurs, the Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the First Lien Collateral
Agent and any officer or agent of the First Lien Collateral Agent, with full
power of substitution, as its true and lawful attorney-in-fact, coupled with an
interest, with full irrevocable power and authority in the place and stead of
the Second Lien Collateral Agent or such holder or in the First Lien Collateral
Agent’s own name, from time to time in the First Lien Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Agreement,
including this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.

-14-



--------------------------------------------------------------------------------



 



          5.2 Insurance; Condemnation. Unless and until the Discharge of First
Lien Obligations has occurred, as between the First Lien Collateral Agent and
the First Lien Secured Parties on the one hand and the Second Lien Collateral
Agent and the Second Lien Secured Parties on the other hand, (a) the First Lien
Collateral Agent and the First Lien Secured Parties shall have the sole and
exclusive right, to the extent provided for in and subject to the rights of the
Grantors under the First Lien Loan Documents, to be named as additional insured
and loss payee under any insurance policies maintained from time to time by the
Company or any other Grantor, adjust settlement for any insurance policy
covering the Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral and (b) subject to the rights of the
Grantors under the First Lien Loan Documents, all proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the First Lien Collateral shall be paid to the
First Lien Collateral Agent for the benefit of the First Lien Secured Parties
pursuant to the terms of the First Lien Loan Documents (including, without
limitation, for purposes of cash collateralization of commitments and letters of
credit) and thereafter, to the extent no First Lien Obligations are outstanding,
and to the extent provided for in the Second Lien Documents, to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties to the
extent required under the Second Lien Security Documents and then, to the extent
no Second Lien Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. The Second Lien Collateral Agent
agrees to execute any document or instrument requested by the First Lien
Collateral Agent to effectuate the foregoing. Until the Discharge of First Lien
Obligations has occurred, if the Second Lien Collateral Agent or any Second Lien
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of this Agreement, it shall
promptly pay such proceeds over to the First Lien Collateral Agent in accordance
with the terms of Section 4.2 of this Agreement.
          5.3 Amendments to and Refinancings of the First Lien Loan Documents;
Amendments to the Second Lien Documents.
          (a) The First Lien Loan Documents may be amended, restated,
supplemented or otherwise modified from time to time, and a Credit Agreement may
be Refinanced, in whole or in part, in each case, without the consent of the
Second Lien Collateral Agent or the Noteholders; provided that the holders of
any such Refinancing debt (or their agent on their behalf) shall bind themselves
in writing to the terms of this Agreement. In the event that any amendment,
restatement, Refinancing(s) or other modification to a Credit Agreement results
in the aggregate principal or face amount of First Lien Loans under all Credit
Agreements then existing exceeding the Maximum First Lien Indebtedness Amount,
the portion (but only such portion) of First Lien Indebtedness corresponding
with the principal amount of First Lien Indebtedness in excess of the Maximum
First Lien Indebtedness Amount under the Credit Agreement so modified shall not
benefit from the Lien subordination provisions contained in Section 2.1 hereof.
          (b) Without the prior written consent of the First Lien Collateral
Agent, no Second Lien Document may be amended, restated, supplemented, modified
or refinanced or entered into to the extent such amendment, supplement,
restatement, modification or refinancing,

-15-



--------------------------------------------------------------------------------



 



or the terms of any new Second Lien Document, would contravene the provisions of
this Agreement.
          (c) The Second Lien Collateral Agent, on behalf of the Second Lien
Secured Parties, agrees that each Second Lien Security Document shall include
the following language (or language to similar effect approved by the First Lien
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to, or securing obligations
under, this Agreement and the exercise of any right or remedy by the Second Lien
Collateral Agent hereunder or thereunder are subject to the provisions of the
Intercreditor Agreement, dated as of May 6, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Penson Worldwide, Inc., Regions Bank as First Lien Collateral
Agent, U.S. Bank National Association, as Second Lien Collateral Agent and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”
          5.4 Rights as Unsecured Creditors. Except as otherwise set forth in
Section 2.1, Section 2.2, Section 3.1 and Section 6 of this Agreement, the
Second Lien Collateral Agent and the Second Lien Secured Parties may exercise
rights and remedies as unsecured creditors against any Grantor in accordance
with the terms of the Second Lien Documents and applicable law, it being agreed
by the Second Lien Collateral Agent (on behalf of itself and the Second Lien
Secured Parties) that the waivers and other agreements made herein by the Second
Lien Collateral Agent (on behalf of itself and the Second Lien Secured Parties)
with respect to Collateral shall bind it (and each of the Second Lien Secured
Parties) in their capacity as an unsecured creditor. Except as otherwise set
forth in Section 2.1, Section 2.2, Section 3.1 and Section 6 of this Agreement,
nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any Second Lien Secured Party of the required payments of
interest and principal so long as such receipt is not the direct or indirect
result of the exercise by the Second Lien Collateral Agent or any Second Lien
Secured Party of rights or remedies as a secured creditor (including setoff) or
enforcement in contravention of this Agreement of any Lien held by any of them.
In the event the Second Lien Collateral Agent or any other Second Lien
Claimholder becomes a judgment lien creditor in respect of Collateral as a
result of any enforcement of its rights, such judgment lien shall be
subordinated to the Liens securing First Lien Obligations on the same basis as
the other Liens securing the Second Lien Obligations are so subordinated to such
Liens securing First Lien Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Agent or the other First Lien Creditors may have with respect to the
First Lien Collateral.
          5.5 Bailee for Perfection.
          (a) The First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees), to the extent that possession or control thereof is
taken to perfect a Lien thereon under the Uniform

-16-



--------------------------------------------------------------------------------



 



Commercial Code (such Collateral being the “Pledged Collateral”) for the benefit
of and on behalf of the First Lien Secured Parties, the Second Lien Collateral
Agent and the Second Lien Secured Parties and any assignee solely for the
purpose of acting as a gratuitous bailee and agent in perfecting the security
interest granted under the First Lien Loan Documents and the Second Lien
Documents, subject to the terms and conditions of this Section 5.5.
          (b) Subject to the terms of this Agreement, until the Discharge of
First Lien Obligations has occurred, the First Lien Collateral Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
First Lien Loan Documents as if the Liens of the Second Lien Collateral Agent
under the Second Lien Security Documents did not exist. The rights of the Second
Lien Collateral Agent shall at all times be subject to the terms of this
Agreement and to the First Lien Collateral Agent’s rights under the First Lien
Loan Documents.
          (c) The First Lien Collateral Agent shall have no obligation
whatsoever to the First Lien Secured Parties and the Second Lien Collateral
Agent or any Second Lien Secured Party to ensure that the Pledged Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Collateral Agent under this Section 5.5 shall
be limited solely to holding the Pledged Collateral for the benefit of and on
behalf of the First Lien Secured Parties and the Second Lien Collateral Agent
and any permitted assignee in accordance with this Section 5.5.
          (d) The First Lien Collateral Agent acting pursuant to this
Section 5.5 shall not have by reason of the First Lien Security Documents, the
Second Lien Security Documents, this Agreement or any other document or theory a
fiduciary relationship in respect of the First Lien Secured Parties, the Second
Lien Collateral Agent or any Second Lien Secured Party, and the First Lien
Collateral Agent shall not have any liability to any Second Lien Secured Party
in connection with its holding the Pledged Collateral or any other Collateral,
other than for its gross negligence or willful misconduct as determined by a
final, non-appealable order of a court of competent jurisdiction.
          (e) Upon the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall deliver without recourse or warranty the remaining
Pledged Collateral (if any) together with any necessary endorsements, first, to
the Second Lien Collateral Agent to the extent Second Lien Obligations remain
outstanding, and second, to the Company to the extent no First Lien Obligations
or Second Lien Obligations remain outstanding (in each case, so as to allow such
Person to obtain control of such Pledged Collateral, but in each case except to
the extent a court of competent jurisdiction may otherwise direct). The First
Lien Collateral Agent further agrees to take, at the sole cost and expense of
the Grantors, all other action reasonably requested by such Person in connection
with such Person obtaining a first-priority interest in the Collateral or as a
court of competent jurisdiction may otherwise direct.
          5.6 When Discharge of First Lien Obligations Deemed to Not Have
Occurred. If at any time in connection with the Discharge of First Lien
Obligations the Company either in connection therewith or thereafter enters into
any Refinancing of any First Lien Loan Document evidencing a First Lien
Obligation, then such Discharge of First Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement, the First Lien

-17-



--------------------------------------------------------------------------------



 



Loan Documents and the Second Lien Documents, and the obligations under such
Refinancing shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, the related documents shall be
treated as First Lien Loan Documents for all purposes of this Agreement and the
first lien collateral agent under such Refinanced First Lien Loan Documents
shall be a First Lien Collateral Agent for all purposes of this Agreement. Upon
receipt of a notice stating that the Company has entered into a new First Lien
Loan Document (which notice shall include the identity of the new collateral
agent, such agent, the “New Agent”), the Second Lien Collateral Agent shall
promptly (a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New Agent shall reasonably
request in order to confirm to the New Agent the rights contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement,
(b) deliver to the New Agent the Pledged Collateral together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral), and (c) cease any actions or activities inconsistent with the
obligations under this Intercreditor Agreement.
          SECTION 6. Insolvency or Liquidation Proceedings.
          6.1 Finance and Sale Issues. Until the Discharge of First Lien
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the First Lien Collateral Agent
shall desire to permit the use of cash collateral on which the First Lien
Collateral Agent has a Lien or to permit the Company or any other Grantor to
obtain financing (whether from one or more First Lien Secured Parties, or any
other third Person) under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law (each, a “DIP Financing”), then the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that (a) it will raise no objection to (nor join with any third
party opposing, objecting or consenting to) such use of cash collateral or DIP
Financing, and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by Section 6.3 hereof) and
(b) to the extent the Liens securing the First Lien Obligations are subordinated
or pari passu with such DIP Financing, the Second Lien Collateral Agent will
subordinate its Liens in the Collateral to (x) the Liens securing such DIP
Financing (and all obligations relating thereto), (y) any adequate protection
provided to the First Lien Collateral Agent or the First Lien Secured Parties or
(z) any “carve-out” agreed to by the First Lien Collateral Agent or the First
Lien Secured Parties. The Second Lien Collateral Agent on behalf of the Second
Lien Secured Parties, agrees that it will raise no objection to or oppose a sale
or other disposition of any Collateral free and clear of its Liens or other
claims under Section 363 of the Bankruptcy Code if the First Lien Secured
Parties have consented to such sale or disposition of such assets and the Second
Lien Collateral Agent and each other Second Lien Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and otherwise) to any
sale supported by the First Lien Secured Parties and will be deemed to have
released their Liens in such assets upon the consummation of the sale.
          6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties, agrees that none of them shall (a) seek
relief, pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from or
modification of the automatic stay of Section 362(a) of the Bankruptcy Code or
any other stay in any Insolvency or Liquidation Proceeding in respect

-18-



--------------------------------------------------------------------------------



 



of any part of the Collateral or any proceeds thereof, without the prior written
consent of the First Lien Collateral Agent or (b) oppose, seek to enjoin, object
to, or cause or support any other Person’s objection to, any request by the
First Lien Collateral Agent or any other First Lien Secured Party for relief
from or modification of the automatic stay or any other stay in any Insolvency
or Liquidation Proceeding in respect of any part of the Collateral or any
proceeds thereof.
          6.3 Adequate Protection. The Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties, agrees that none of them shall
contest (or support any other person contesting) (a) any request by the First
Lien Collateral Agent or the First Lien Secured Parties for adequate protection,
(b) any objection by the First Lien Collateral Agent or the First Lien Secured
Parties to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Secured Parties claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts to
the First Lien Collateral Agent or any other First Lien Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise. Notwithstanding
the foregoing provisions in this Section 6.3, in any Insolvency or Liquidation
Proceeding, (i) if the First Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing, then the Second Lien Collateral Agent, on behalf of
itself or any of the Second Lien Secured Parties, may seek or request adequate
protection in the form of a Lien on such additional collateral, which Lien will
be subordinated to the Liens securing the First Lien Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing the Second Lien Obligations are so subordinated to the First Lien
Obligations under this Agreement and (ii) not in limitation of Section 6.1, in
the event the Second Lien Collateral Agent, on behalf of itself and the Second
Lien Secured Parties, seeks or requests adequate protection in accordance with
clause (i) above in respect of Second Lien Obligations and such adequate
protection is granted in the form of (A) additional collateral, then the Second
Lien Collateral Agent, on behalf of itself or any of the Second Lien Secured
Parties, agrees that the First Lien Collateral Agent shall also be granted a
senior Lien on such additional collateral as security for the First Lien
Obligations and for any such DIP Financing provided by the First Lien Secured
Parties and that any Lien on such additional collateral securing the Second Lien
Obligations shall be subordinated to the Liens on such collateral securing the
First Lien Obligations and any such DIP Financing provided by the First Lien
Secured Parties (and all obligations relating thereto) and to any other Liens
granted to the First Lien Secured Parties as adequate protection on the same
basis as the other Liens securing the Second Lien Obligations are so
subordinated to such First Lien Obligations under this Agreement,
(B) replacement Liens on the Collateral, provided that, as adequate protection
for the First Lien Obligations, the First Lien Collateral Agent, on behalf of
the First Lien Secured Parties, is also granted a security interest in and
replacement Lien upon such additional collateral, which is senior and prior to
the security interest and Lien granted to the Second Lien Collateral Agent
and/or the Second Lien Secured Parties, and (C) an administrative expense claim,
provided that, as adequate protection for the First Lien Obligations, the First
Lien Collateral Agent, on behalf of the First Lien Secured Parties, is also
granted an administrative expense claim that is senior and prior to the
administrative expense claim granted to the Second Lien Collateral Agent and/or
the Second Lien Secured Parties. The Second Lien Collateral Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that none of them shall
seek or accept adequate protection in the

-19-



--------------------------------------------------------------------------------



 



form of cash or otherwise other than pursuant to clause (i) above without the
prior written consent of the First Lien Collateral Agent.
          6.4 No Waiver; Voting Rights. Except as expressly set forth in
Section 6.3, nothing contained herein shall prohibit or in any way limit the
First Lien Collateral Agent or any First Lien Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Second Lien Collateral Agent or any of the Second Lien Secured Parties,
including the seeking by the Second Lien Collateral Agent or any Second Lien
Secured Party of adequate protection or the asserting by the Second Lien
Collateral Agent or any Second Lien Secured Party of any of its rights and
remedies under the Second Lien Documents or otherwise. The Second Lien
Collateral Agent (on behalf of itself and the Second Lien Secured Parties)
agrees that, in any Insolvency or Liquidation Proceeding, neither the Second
Lien Collateral Agent nor any other Second Lien Secured Parties shall support or
vote for (or join with or support any party in doing so) any plan of
reorganization or liquidation or disclosure statement of the Company or any
other Grantor unless such disclosure statement and plan (x) provide for the
Discharge of First Lien Obligations (including all post-petition interest, fees
and expenses as provided in Section 6.7 hereof) on the effective date of such
plan of reorganization, or (y) is otherwise accepted by the class of holders of
the First Lien Obligations voting thereon pursuant to Section 1126(c) of the
Bankruptcy Code. Notwithstanding the foregoing, the Second Lien Secured Parties
shall remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.
          6.5 Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Company or any other Grantor any amount (a “Recovery”),
then such First Lien Secured Party shall be entitled to a reinstatement of First
Lien Obligations with respect to all such recovered amounts. If any Discharge of
First Lien Obligations occurs prior to a Recovery but the First Lien Obligations
are reinstated as a result of such Recovery, the Discharge of First Lien
Obligations shall for all purposes hereunder be deemed not to have occurred and
any such obligations shall be reinstated under Section 5.6. If this Agreement
shall have been terminated prior to such Recovery or any finding of the
invalidity of a Lien of the First Lien Collateral Agent, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Any and all amounts received by
and remaining on deposit with the Second Lien Collateral Agent or received by
any Second Lien Secured Party from or in respect of Collateral or the proceeds
thereof on account of the Second Lien Obligations after the termination of this
Agreement shall, in the event of a reinstatement of this Agreement pursuant to
this Section 6.5, be held in trust for and paid over to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties, for
application to the reinstated First Lien Obligations. This Section 6.5 shall
survive termination of this Agreement.
          6.6 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Second Lien Obligations are secured by Liens upon the same

-20-



--------------------------------------------------------------------------------



 



property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations. Neither the Second Lien Collateral Agent
or any Second Lien Secured Party shall propose or support any plan of
reorganization that is inconsistent with the priorities or other provisions of
this Agreement (except to the extent otherwise agreed by the First Lien
Collateral Agent).
          6.7 Post-Petition Interest.
          (a) Neither the Second Lien Collateral Agent nor any Second Lien
Secured Party shall oppose, object to or seek to challenge any claim by the
First Lien Collateral Agent or any First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees, premiums, costs or expenses, without regard to the
existence of the Lien of the Second Lien Collateral Agent on behalf of the
Second Lien Secured Parties on the Collateral, and neither the Second Lien
Collateral Agent not any other Second Lien Secured Party shall oppose the
positions taken by the First Lien Collateral Agent with respect to the value of
First Lien Collateral. Regardless of whether any such claim for pre- or
post-petition interest, fees, premiums, costs, expenses or other charges is
allowed or allowable, and without limiting the generality of the other
provisions of this Agreement, this Agreement is expressly intended to include
and does include the “rule of explicitness” in that this Agreement expressly
entitles the First Lien Secured Parties, and is intended to provide the First
Lien Secured Parties with the right, to receive payment of all post-petition
interest, fees, premiums, costs, expenses or other charges through distributions
from the Collateral made pursuant to the provisions of this Agreement even
though such interest, fees, costs, expenses or other charges are not allowed or
allowable against the bankruptcy estate of the Company or any other Grantor
under Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or under any
other provision of the Bankruptcy Code or any other Bankruptcy Law.
          (b) Neither the First Lien Collateral Agent nor any other First Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any Second Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Second Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
of the Second Lien Collateral Agent on behalf of the Second Lien Secured Party
on the Collateral (after taking into account the First Lien Collateral).
          6.8 Waiver. The Second Lien Collateral Agent shall not object to,
oppose, support any objection or take any other action to impede the right of
any First Lien Secured Party to make an election under Section 1111(b) of the
Bankruptcy Code. So long as the rights and remedies available to the Second Lien
Collateral Agent are not impaired thereby, the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties, waives any claim it may
hereafter have against any First Lien Secured Party arising out of the election
of any First Lien Secured Party of the application of Section 1111(b) of the
Bankruptcy Code, and/or out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with the Collateral in any
Insolvency or Liquidation Proceeding.
          6.9 Nature of Obligations; Post-Petition Interest. The Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, hereby
acknowledges and agrees that (a) the Second Lien Secured Parties’ claims against
the Grantors in respect of the Collateral

-21-



--------------------------------------------------------------------------------



 



constitute junior claims separate and apart (and of a different class) from the
senior claims of the First Lien Secured Parties against the Grantors in respect
of the Collateral, (b) the First Lien Obligations include all interest that
accrues after the commencement of any Insolvency or Liquidation Proceeding of
any Grantor at the rate provided for in the applicable First Lien Loan Documents
governing the same, whether or not a claim for post-petition interest is allowed
or allowable in any such Insolvency or Liquidation Proceeding and (c) this
Agreement constitutes a “subordination agreement” under Section 510(a) of the
Bankruptcy Code. To further effectuate the intent of the parties as provided in
the immediately preceding sentence, if it is held that the claims against the
Grantors in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior claims), then the Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, hereby
acknowledges and agrees that all distributions pursuant to Section 4.1 and 4.2
hereof or otherwise shall be made as if there were separate classes of senior
and junior secured claims against the Grantors in respect of the Collateral
(with the effect being that, to the extent that the aggregate value of the
Collateral is sufficient (for this purpose ignoring all claims held by the
Second Lien Collateral Agent on behalf of the Second Lien Secured Parties), the
First Lien Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest at the relevant
contract rate in respect of the claims held by the First Lien Secured Parties
before any distribution is made in respect of claims held by the Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, with the Second
Lien Collateral Agent, on behalf of the Second Lien Secured Parties, hereby
acknowledging and agreeing to turn over to the holders of the First Lien
Obligations all amounts otherwise received or receivable by them to the extent
needed to effectuate the intent of this sentence even if such turnover of
amounts has the effect of reducing the amount of the claim of the Second Lien
Secured Parties).
          6.10 Proofs of Claim. The First Lien Collateral Agent may file proofs
of claim and other pleadings and motions with respect to any First Lien
Obligations or the Collateral in any Insolvency or Liquidation Proceeding. If a
proper proof of claim has not been filed in the form required in such Insolvency
or Liquidation Proceeding at least ten (10) days prior to the expiration of the
time for filing thereof on behalf of the Second Lien Obligations, the First Lien
Collateral Agent shall have the right (but not the duty) to file an appropriate
claim for and on behalf of the Second Lien Secured Parties with respect to any
of the Second Lien Obligations or any of the Collateral. In furtherance of the
foregoing, the Second Lien Collateral Agent hereby appoints the First Lien
Collateral Agent as its attorney-in-fact, with full authority in the place and
stead of the Second Lien Collateral Agent and full power of substitution and in
the name of the Second Lien Secured Parties or otherwise, to execute and deliver
any document or instrument that the First Lien Collateral Agent is required or
permitted to deliver pursuant to this Section 6.10, such appointment being
coupled with an interest and irrevocable.
          6.11 Asset Dispositions in an Insolvency Proceeding. Neither the
Second Lien Collateral Agent nor any other Second Lien Secured Party shall, in
an Insolvency or Liquidation Proceeding or in connection with an Exercise of
Remedies, oppose any sale or disposition of any assets of any Grantor that is
supported by the First Lien Secured Parties, and the Second Lien Collateral
Agent and each other Second Lien Secured Party will be deemed to have consented
under Section 363 of the Bankruptcy Code (and otherwise) to any sale supported
by the First

-22-



--------------------------------------------------------------------------------



 



Lien Secured Parties and to have released their Liens on such assets (but not
the proceeds of such sale). Nothing herein shall be construed to in any way
limit or impair the right of any Second Lien Secured Party from exercising a
credit bid with respect to the Second Lien Obligations in a sale or other
disposition of Collateral under Section 363 of the Bankruptcy Code, provided
that in connection with and immediately after giving effect to such sale and
credit bid there occurs a Discharge of First Lien Obligations.
          SECTION 7. Reliance; Waivers; Etc.
          7.1 Reliance. Other than any reliance on the terms of this Agreement,
the First Lien Collateral Agent, on behalf of itself and the First Lien Secured
Parties, acknowledges that it and such First Lien Secured Parties have,
independently and without reliance on the Second Lien Collateral Agent or any
Second Lien Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analyses and decisions to enter into such
First Lien Loan Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under a Credit Agreement or this Agreement. The Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, acknowledges
that it and the Second Lien Secured Parties have, independently and without
reliance on the First Lien Collateral Agent or any First Lien Secured Party, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Second Lien Documents and
be bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Second Lien
Documents or this Agreement.
          7.2 No Warranties or Liability. The First Lien Collateral Agent, on
behalf of itself and the First Lien Secured Parties, acknowledges and agrees
that each of the Second Lien Collateral Agent and the Second Lien Secured
Parties have made no express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Subject to the
limitations appearing herein, the Second Lien Secured Parties will be entitled
to manage and supervise their respective loans and extensions of credit under
the Second Lien Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate. The Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties, acknowledges and agrees
that the First Lien Collateral Agent and the First Lien Secured Parties have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the First Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The First Lien
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under their respective First Lien Loan Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Second Lien Collateral Agent and the Second Lien Secured
Parties shall have no duty to the First Lien Collateral Agent or any of the
First Lien Secured Parties, and the First Lien Collateral Agent and the First
Lien Secured Parties shall have no duty to the Second Lien Collateral Agent or
any of the Second Lien Secured Parties, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Company or any Subsidiary
Grantor (including the First Lien Loan Documents and the

-23-



--------------------------------------------------------------------------------



 



Second Lien Documents), regardless of any knowledge thereof which they may have
or be charged with.
          7.3 No Waiver of Lien Priorities.
          (a) No right of any First Lien Secured Party or the First Lien
Collateral Agent to enforce any provision of this Agreement or any First Lien
Loan Document shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of the Company or any other Grantor or by any act
or failure to act by any First Lien Secured Party or the First Lien Collateral
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First Lien Loan Documents or any of the
Second Lien Documents, regardless of any knowledge thereof which the First Lien
Collateral Agent or any First Lien Secured Party may have or be otherwise
charged with.
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the First Lien Loan Documents) and subject to the provisions of Section 5.3(b),
the First Lien Secured Parties, the First Lien Collateral Agent and any of them
may, at any time and from time to time in accordance with the First Lien Loan
Documents and/or applicable law, without the consent of, or notice to, the
Second Lien Collateral Agent or any Second Lien Secured Party, without incurring
any liabilities to the Second Lien Collateral Agent or any Second Lien Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Second Lien Collateral Agent or any Second Lien Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:
          (i) change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First Lien Obligations, without any restriction
as to the amount (subject to Section 5.3(a)), tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by the First Lien Collateral Agent or
any of the First Lien Secured Parties, the First Lien Obligations or any of the
First Lien Loan Documents;
          (ii) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First Lien
Collateral or any liability of the Company or any other Grantor to the First
Lien Secured Parties or the First Lien Collateral Agent, or any liability
incurred directly or indirectly in respect thereof;
          (iii) settle or compromise any First Lien Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the First
Lien Obligations) in any manner or order;

-24-



--------------------------------------------------------------------------------



 



          (iv) make loans and advances to any Grantor or issue, guaranty or
obtain letters of credit for the account of any Grantor or otherwise extend
credit to any Grantor, in any amount and on any terms, whether pursuant to a
commitment or as a discretionary advance and whether or not any default or event
of default or failure of condition is then continuing;
          (v) release or discharge any First Lien Obligation or any guaranty
thereof or any agreement or obligation of any Grantor or any other person or
entity with respect thereto; and
          (vi) exercise or delay in or refrain from exercising any right or
remedy against the Company or any security or any other Grantor or any other
Person, and elect any remedy and otherwise deal freely with the Company, any
other Grantor or any First Lien Collateral and any security and any guarantor or
any liability of the Company or any other Grantor to the First Lien Secured
Parties or any liability incurred directly or indirectly in respect thereof.
          (c) The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, also agrees that the First Lien Secured Parties and
the First Lien Collateral Agent shall have no liability to the Second Lien
Collateral Agent or any Second Lien Secured Party, and the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties,
hereby waives any claim against any First Lien Secured Party or the First Lien
Collateral Agent, arising out of any and all actions which the First Lien
Secured Parties or the First Lien Collateral Agent may take or permit or omit to
take with respect to: (a) the First Lien Loan Documents, (b) the collection of
the First Lien Obligations or (c) the foreclosure upon, or sale, liquidation or
other disposition of, any First Lien Collateral. The Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties, agrees that the
First Lien Secured Parties and the First Lien Collateral Agent have no duty to
them in respect of the maintenance or preservation of the First Lien Collateral,
the First Lien Obligations or otherwise.
          (d) The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.
          7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Secured
Parties and the Second Lien Collateral Agent and the Second Lien Secured
Parties, respectively, hereunder (including the Lien Priorities established
hereby) shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any First Lien Loan
Documents or any Second Lien Documents or the perfection of any liens
thereunder, or any setting aside or avoidance of any Lien;

-25-



--------------------------------------------------------------------------------



 



          (b) except as otherwise set forth in the Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Loan Document or
any Second Lien Loan Document;
          (c) any exchange of any security interest in any Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Obligations, or of the Second Lien Collateral Agent or any Second
Lien Secured Party in respect of this Agreement.
          7.5 Certain Notices.
          (a) Promptly upon (or as soon as practicable following) the Discharge
of First Lien Obligations, the First Lien Collateral Agent shall deliver written
notice confirming the same to the Second Lien Collateral Agent; provided that
the failure to give any such notice shall not result in any liability of the
First Lien Collateral Agent or the First Lien Secured Parties hereunder or in
the modification, alteration, impairment, or waiver of the rights of any party
hereunder.
          (b) Promptly upon the commencement by the First Lien Collateral Agent
of any Enforcement Action, the First Lien Collateral Agent shall notify the
Second Lien Collateral Agent of such action; provided that the failure to give
any such notice shall not result in any liability of the First Lien Collateral
Agent or the First Lien Secured Parties hereunder or in the modification,
alteration, impairment, or waiver of the rights of any party hereunder.
          SECTION 8. Miscellaneous.
          8.1 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the First Lien Loan Documents or the Second
Lien Documents, the provisions of this Agreement shall govern and control.
          8.2 Effectiveness; Continuing Nature of This Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Secured Parties may continue, at any time and without notice to the Second Lien
Collateral Agent or any Second Lien Secured Party, to extend credit and lend
monies to or for the benefit of the Company or any Grantor constituting First
Lien Obligations in reliance hereon. The Second Lien Collateral Agent, on

-26-



--------------------------------------------------------------------------------



 



behalf of itself and the Second Lien Secured Parties, hereby waives any right it
may have under applicable law to revoke this Agreement or any of the provisions
of this Agreement. The terms of this Agreement shall survive, and shall continue
in full force and effect, in any Insolvency or Liquidation Proceeding. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and
effect, (i) with respect to the Second Lien Collateral Agent, the Second Lien
Secured Parties and the Second Lien Obligations, upon the later of (1) (a) the
release of all collateral under the Indenture and (b) the date upon which the
obligations under the Indenture terminate if there are no other Second Lien
Obligations outstanding on such date and (2) if there are other Second Lien
Obligations outstanding on such date, the date upon which such Second Lien
Obligations terminate and (ii) subject to Section 5.6, with respect to the First
Lien Collateral Agent, the First Lien Secured Parties and the First Lien
Obligations, the date of Discharge of First Lien Obligations, subject to the
rights of the First Lien Secured Parties under Section 6.5.
          8.3 Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Second Lien Collateral Agent or the
First Lien Collateral Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of each of the First Lien Collateral Agent (acting
pursuant to the Credit Agreement) and the Second Lien Collateral Agent (acting
in accordance with the Indenture) or its authorized agent and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.
          8.4 Information Concerning Financial Condition of the Company and Its
Subsidiaries. The First Lien Collateral Agent and the First Lien Secured
Parties, and the Second Lien Collateral Agent and the Second Lien Secured
Parties, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Company and its Subsidiaries and all endorsers and/or
guarantors of the First Lien Obligations or the Second Lien Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the First
Lien Obligations or the Second Lien Obligations. The First Lien Collateral Agent
and the First Lien Secured Parties shall have no duty to advise the Second Lien
Collateral Agent or any Second Lien Secured Party of information known to it or
them regarding such condition or any such circumstances or otherwise. In the
event the First Lien Collateral Agent or any of the First Lien Secured Parties,
in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to the Second Lien Collateral Agent or any Second
Lien Secured Party, it or they shall be under no obligation (w) to make, and the
First Lien Collateral Agent and the First Lien Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which,

-27-



--------------------------------------------------------------------------------



 



pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.
          8.5 Subrogation. The Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of First
Lien Obligations has occurred.
          8.6 Application of Payments. All payments received by the First Lien
Collateral Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Loan Documents. The Second Lien Collateral Agent,
on behalf of itself and the Second Lien Secured Parties, assents to any
extension or postponement of the time of payment of the First Lien Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security which may at any time secure
any part of the First Lien Obligations and to the addition or release of any
other Person primarily or secondarily liable therefor.
          8.7 SUBMISSION TO JURISDICTION; WAIVERS.
          (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF, IN CONNECTION WITH ITS
PROPERTIES AND ON BEHALF OF THE RESPECTIVE SECURED PARTIES IT REPRESENTS,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.8; AND (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.
          (b) EACH OF THE PARTIES HERETO, ON BEHALF OF THE RESPECTIVE SECURED
PARTIES IT REPRESENTS, HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO, ON BEHALF OF THE RESPECTIVE
SECURED PARTIES IT REPRESENTS, ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS

-28-



--------------------------------------------------------------------------------



 



ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO, ON BEHALF OF THE RESPECTIVE SECURED PARTIES IT REPRESENTS, FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
          8.8 Notices. All notices to the Second Lien Secured Parties and the
First Lien Secured Parties permitted or required under this Agreement shall also
be sent to the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, faxed, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service and upon receipt of electronic mail, facsimile or
four Business Days after deposit in the U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses,
fax numbers and email addresses of the parties hereto shall be as set forth
below each party’s name on the signature pages hereto, or, as to each party, at
such other address, fax number and email address, as applicable, as may be
designated by such party in a written notice to all of the other parties.
          8.9 Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the First Lien Secured Parties, and the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Secured Parties, agrees that each of
them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Collateral Agent may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Agreement.
          8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.
          8.11 Binding on Successors and Assigns. This Agreement shall be
binding upon the First Lien Collateral Agent, the First Lien Secured Parties,
the Second Lien Collateral Agent, the Second Lien Secured Parties and their
respective successors and assigns. If either of the First Lien Collateral Agent
or the Second Lien Collateral Agent resigns or is replaced pursuant to a Credit
Agreement or the Indenture, as applicable, its successor shall be deemed to

-29-



--------------------------------------------------------------------------------



 



be a party to this Agreement and shall have all of the rights of and be subject
to all of the obligations of this Agreement.
          8.12 Specific Performance. Each of the First Lien Collateral Agent and
the Second Lien Collateral Agent may demand specific performance of this
Agreement. The First Lien Collateral Agent, on behalf of itself and the First
Lien Secured Parties, and the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties, hereby irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense which might be asserted
to bar the remedy of specific performance in any action which may be brought by
any First Lien Collateral Agent or the Second Lien Collateral Agent, as the case
may be.
          8.13 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          8.14 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic means of transmission shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
          8.15 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
          8.16 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns and shall inure to the benefit of each
of the First Lien Secured Parties and the Second Lien Secured Parties. No other
Person shall have or be entitled to assert rights or benefits hereunder.
          8.17 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties on the one hand and the Second
Lien Secured Parties on the other hand. None of the Company, any other Grantor
or any other creditor thereof shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of the Company or any
other Grantor, which are absolute and unconditional, to pay the First Lien
Obligations and the Second Lien Obligations as and when the same shall become
due and payable in accordance with their terms.
          8.18 No Agency. Other than Section 5.5 hereof, this Agreement shall
not create any agency relationship between the First Lien Collateral Agent and
the Second Lien Collateral Agent.

-30-



--------------------------------------------------------------------------------



 



          8.19 The First Lien Collateral Agent. Each party hereto hereby
acknowledges and agrees that the First Lien Collateral Agent is entering into
this Agreement solely in its capacity as First Lien Collateral Agent under the
First Lien Security Documents and not in its individual capacity. The First Lien
Collateral Agent shall not be deemed to owe any fiduciary duty to the Trustee,
the Second Lien Collateral Agent and the holders of the Notes. The First Lien
Collateral Agent undertakes to perform and observe only such covenants and
obligations as are specifically set forth in herein, and no implied covenants or
obligations shall be read into this Agreement against the First Lien Collateral
Agent.
          8.20 The Second Lien Collateral Agent. Each party hereto hereby
acknowledges and agrees that the Second Lien Collateral Agent is entering into
this Agreement solely in its capacity as Second Lien Collateral Agent under the
Second Lien Security Documents and not in its individual capacity. The Second
Lien Collateral Agent shall not be deemed to owe any fiduciary duty to the First
Lien Administrative Agent, First Lien Collateral Agent and the other First Lien
Lenders. The Second Lien Collateral Agent undertakes to perform and observe only
such covenants and obligations as are specifically set forth in herein, and no
implied covenants or obligations shall be read into this Agreement against the
Second Lien Collateral Agent.

-31-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this
Intercreditor Agreement as of the date first written above.

            First Lien Collateral Agent

REGIONS BANK,
as First Lien Collateral Agent
      By:   /s/ Robin Ingari         Name:   Robin Ingari        Title:   Sr.
Vice President     

         
 
  Address:   100 Congress Avenue, Suite 1700
 
      Austin, Texas 78701
 
       
 
  Attention:   Robin Ingari, Senior Vice President
 
       
 
  Facsimile Number:   (512) 226-0241

S-1



--------------------------------------------------------------------------------



 



           


Second Lien Collateral Agent

U.S. BANK NATIONAL ASSOCIATION,
as Second Lien Collateral Agent
      By:   /s/ Brad Hounsel         Name:   Brad Hounsel        Title:   Vice
President     

         
 
  Address:   14241 Dallas Parkway, Suite 490
 
      Dallas, Texas 75254
 
       
 
  Attention:   Corporate Trust Services,
 
      Brad Hounsel, Vice President
 
       
 
  Facsimile   Number: (972) 789-9605

S-2



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED:

PENSON WORLDWIDE, INC.,
as the Company
      By:   /s/ Daniel P. Son         Name:   Daniel P. Son        Title:  
President     

         
 
  Address:   1700 Pacific Avenue, Suite 1400 Dallas, Texas 75201
 
       
 
  Attention:   Chief Executive Officer
 
       
 
  Facsimile Number:   (214) 765-1164
 
       
 
  With a copy to:   General Counsel
 
  Facsimile Number:   (214) 217-5096

S-3



--------------------------------------------------------------------------------



 



            SAI HOLDINGS, INC.,
as a Subsidiary Grantor
      By:   /s/ Daniel P. Son         Name:   Daniel P. Son        Title:  
President     

         
 
  Address:   1700 Pacific Avenue, Suite 1400
 
      Dallas, Texas 75201
 
       
 
  Attention:   Executive Vice President
 
       
 
  Facsimile Number:   (214) 765-1164
 
       
 
  With a copy to:   General Counsel
 
       
 
  Facsimile Number:   (214) 217-5096

S-4



--------------------------------------------------------------------------------



 



            PENSON HOLDINGS, INC.,
as a Subsidiary Grantor
      By:   /s/ Daniel P. Son         Name:   Daniel P. Son        Title:   Vice
Chairman     

         
 
  Address:   1700 Pacific Avenue, Suite 1400
 
      Dallas, Texas 75201
 
       
 
  Attention:   President
 
       
 
  Facsimile Number:   (214) 765-1164
 
       
 
  With a copy to:   General Counsel
 
       
 
  Facsimile Number:   (214) 217-5096

S-5